IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CACHET ALEXANDER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3180

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 19, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Cachet Alexander, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion for

postconviction relief entered on February 1, 2016, in Alachua County Circuit Court

case number 2012-CF-003618-A, is granted. Upon issuance of mandate, a copy of this

opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of

appeal.

ROBERTS, C.J., MAKAR and BILBREY, JJ., CONCUR.